DETAILED ACTION
This office action is in response to claims filed on 04/27/2020. Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a storage unit that stores in advance data of a braking distance for each rotation number of the rotary axis, the data of the braking distance being based on a maximum torque characteristic with respect to a rotation number of a motor for driving the rotary axis, refers to the data of the braking distance, and provides a current braking distance S3 corresponding to a current rotation number of the rotary axis; a deceleration command calculating unit that calculates a speed command V2 of the rotary axis on a basis of 
	Regarding Claims 2-8 depend on claim 1, therefore are allowable.
	The closest prior art Iwashita et al. US 20070138989 A1 which teaches a controller of a rotary axis that decelerates the rotary axis to a predetermined speed at a predetermined position, the controller comprising: a total movement command calculating unit that calculates a remaining movement amount S2 by subtracting a movement command Ml for each control cycle in every control cycle from a total movement amount Si from a current position until the predetermined position, in a case in which a positioning request to decelerate the rotary axis to the predetermined speed at the predetermined position is issued; a movement command calculating unit that calculates the movement command Ml for each control cycle from the remaining movement amount S2.
	Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/Examiner, Art Unit 2846